DETAILED ACTION
Disposition of Claims
Claims 1-6, 8, 10-14, 20, and 23-40 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210163542A1, Published 06/03/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021, 08/20/2021, and 09/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application  addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an antigenic composition comprising at least two human herpesvirus polypeptides or one or more nucleic acids encoding the at least two human herpesvirus polypeptides, wherein the antigenic composition comprises at least a first human herpesvirus polypeptide and at least a second human herpesvirus polypeptide, wherein the first human herpesvirus polypeptide comprises a monomeric or multimeric glycoprotein B (gB) polypeptide comprising an extracellular domain of human herpesvirus gB; and the second human herpesvirus polypeptide comprises a monomeric or multimeric glycoprotein gH/glycoprotein gL (gH/gL) heterodimer comprising a gL polypeptide and a gH  polypeptide comprising an extracellular domain of human herpesvirus gH.
Further limitations on the composition of claim 1 are wherein the human herpes virus is human cytomegalovirus (HCMV), Herpes Simplex Virus-1 (HSV-1), Herpes Simplex Virus-2 (HSV-2), Varicella-Zoster Virus (VZV), Epstein-Barr Virus (EBV), Human Herpes Virus 6 (HHV-6), Human Herpes Virus 7 
Claim 37 is drawn to a method for preventing or treating a human herpesvirus infection in a subject comprising administering to the subject a therapeutically effective amount of the composition of claim 1.
Claim 38 is drawn to a method for inducing immunity to a human herpesvirus in a subject comprising administering to the subject a therapeutically effective amount of the composition of claim 1. 
Further limitations on the method of claim 37 are wherein the subject is at risk of developing post-transplantation lymphoproliferative disorder (PTLD) following hematopoietic stem cell or solid organ transplantation and suffers from a primary immunodeficiency syndrome (claim 39); and wherein the at least two human herpesvirus polypeptides in the composition are administered sequentially or concurrently (claim 40).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10-14, 20, and 23-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring human herpesviruses and methods of natural infection of said viruses without significantly more. The claim(s) recite(s) antigenic compositions comprising at least two human herpesvirus polypeptides or nucleotides encoding said polypeptides, wherein said polypeptides are glycoprotein B (gB), glycoprotein L (gL), and glycoprotein H (gH).  The claims further recite methods for preventing or treating infection or inducing immunity by delivering a therapeutically effective amount of said antigenic composition. This judicial exception is not integrated into a practical application because under the broadest reasonable interpretation, the claims read upon naturally-occurring human herpesvirus (HHV) proteins and virions, and natural methods of infection.  The claims do not require the HHV proteins to be sequentially different from their naturally occurring counterparts or to not be present in naturally infectious HSV virions, nor do the methods have specific modalities of delivery or dosages to distinguish the method from natural HSV infection.  The claims do not require the HHV proteins to be heterologous to one another (e.g. gB from HHV-1 and gH/gL from HHV-5). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale herein:
With respect to the product claims, the claims recite a composition or composition comprising at least two of a HHV polypeptide or a nucleic acid molecule encoding said antigen selected from the group consisting of gB, gH, and gL.  Further dependent claims require such composition to be “pharmaceutical” and include a pharmaceutically acceptable excipient. Based on the plain meaning of “composition” and “pharmaceutically acceptable excipient”, the broadest reasonable interpretation (BRI) of the claim is a sufficient amount of any protein, peptide, or fragment thereof of any two of HHV gH, gL, and gB to produce an immunogenic response in a typical patient, which is mixed with a pharmaceutically sufficient amount of a carrier such as water. Thus, one embodiment within the BRI is a mixture of two of the listed HHV proteins and water. Further, because the claims do not require the HHV proteins to be isolated from the virion, much less isolated from the native, full-length protein, another embodiment within the BRI is a mixture of mature, wild-type HHV virions and water.  The limitations of the at least two proteins forming monomers or multimers with themselves or other HHV proteins does not further distinguish the invention 
The claim is then analyzed to determine whether it is directed to any judicial exception. The recited mixture of the at least two HHV proteins is a nature-based product, and does not display markedly different characteristics compared to their naturally occurring counterparts.  For those pharmaceutical composition claims, said at least two proteins and water is a nature-based product that must be compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics than the counterpart. Because the HHV proteins and water do not occur together in nature, there is no naturally occurring counterpart mixture for comparison, and so the claimed mixture is compared to its naturally occurring components, i.e., HHV proteins, and water.  The recited HHV proteins are naturally occurring (e.g. there is nothing in the claims that requires the antigens to be of a specific sequence that is not naturally occurring or expressed from a non-HHV vector or plasmid nucleic acid), the mixture of proteins is naturally occurring and water is naturally occurring, so neither would be eligible as claimed on their own. While the mixture of these at least three naturally occurring components does not occur in nature, there is no indication that mixing these components changes the structure, function, or other properties of the HHV proteins or water.  Thus, for at least one embodiment within the broadest reasonable interpretation, the claimed mixture as a whole does not display markedly different characteristics compared to the naturally occurring counterparts. Accordingly, each component (the HHV proteins and the excipient) is a “product of nature” exception, and the claim is directed to at least one exception (Step 2A: YES). 
Next, the claims as a whole are analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exceptions. Since the at least two HHV proteins occur together in nature, they do not amount to significantly more than their naturally occurring counterparts, and are not patent eligible (Step 2B: NO).  
One suggestion is to meaningfully limit the HHV proteins to sequences which are unique and not naturally occurring, or to claim compositions of HHV proteins that would meaningfully alter the structure or function of the antigen (e.g. addition of an adjuvant significantly changes the immunogenicity of the antigen within the mixture, and the claims that recite adjuvant do not require it, as it is listed in the alternative.)  Another suggestion is to claim fusion proteins of the antigens or tags attached to the antigen, or to provide negative limitations to exclude the antigens from being within their natural virions.  Another suggestion is to incorporate limitations from claims not included in this rejection into the independent claim, such as requiring these HHV proteins to be fusion proteins, or require specific combinations of HHV proteins that do not occur naturally (e.g. a mixture of Human Cytomegalovirus (HCMV) gB and gL with Herpes Simplex Virus type 1 (HSV-1) gH).  These are all examples as to how to attempt to impart patent eligibility to the claims, and applicant is also free to argue that the claims are patent eligible or amend the claims as they deem necessary to overcome this rejection.  
With respect to the method claims, the methods do not impart patent eligibility as they read upon a naturally occurring process.  As the “two or more HHV proteins” is not narrowed to any specific HHV virus, the art has shown that natural infection from a HHV such as HSV-1 can impart therapeutic effect on a host with respect to challenge from the native virus (HSV-1) or a heterologous virus such as HSV-2 (see J Infect Dis. 2002;185(8):1019–1024; CITED ART OF RECORD.)  Further, the route of administration of the HHV protein composition has not been specified, nor is the composition further comprising something to impart patent eligibility (e.g. an adjuvant), nor is the dosage amount required to be “a therapeutically effective amount” distinguishable from the amount delivered during natural infection.  
The suggestions to overcome this method rejection are to distinguish the method of the invention from that of natural infection, e.g. inclusion of a specific dosage of HHV proteins that could not read upon natural infection, or delivery of the HHV protein composition through a route that would not reasonably read upon natural inoculation, or inclusion of an agent or constituent in the HHV protein composition that would impart marked difference on that of HHV proteins found naturally.  Another suggestion is to include limitations from claims not included in this rejection.  
For at least these reasons, the cited claims read upon products and methods that are not patent eligible.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends upon claim 3, and recites that “wherein the extracellular domain is fused to the intracellular domain via a polypeptide linker sequence.”  However, there are two extracellular domains and two intracellular domains recited in claim 3, those from gB and gH.  It is unclear if the extracellular and intracellular regions are heterologous to one another (e.g. extracellular region from gB fused to 
Because the metes and bounds of the claim are unclear, the claim is rejected on the grounds of being indefinite.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of delivering isolated recombinantly engineered Epstein-Barr virus (EBV or HHV-4) gp350, gH, gL, and gB and for methods of delivering isolated recombinantly engineered human cytomegalovirus (HCMV or HHV-5) gH, gL, gO, UL128, UL130, UL131, and gB, and inducing an immune response against said respective virus to inhibit or treat infection or prevent symptoms associated with said viral infection, does not reasonably provide enablement for a method of treating or preventing or inducing immunity against any human herpesvirus by delivering any effective amount of all of the compositions encompassed by instant claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte 
Nature of the invention/Breadth of the claims.  The claims are drawn to methods of preventing or treating or inducing immunity against any human herpesvirus through delivery of an effective amount of the composition of claim 1.  Claim 1 is drawn to a composition comprising any two human herpesvirus proteins selected from gH, gL, and gB.  Note that human herpesviruses (HHV) encompass any of the eight human herpesviruses known to infect humans, namely the alpha human herpesviruses (Herpes Simplex virus (HSV) 1 (HSV-1 or HHV-1), HSV-2 (HHV-2), Varicella zoster virus (VZV or HHV-3)), the beta HHV (human cytomegalovirus (HCMV or HHV-5), HHV-6, and HHV-7 (known as HHV-6/7 or roseolavirus)), and gamma HHV (EBV (HHV-4) and Kaposi’s Sarcoma-associated Herpesvirus (KSHV or HHV-8)).  The composition of claim 1 does not specify which HHV or HHVs to be the origin of the HHV proteins, nor does the method state which HHV is to be treated.  Therefore, under broadest reasonable interpretation (BRI), the claims are drawn towards methods of homologous vaccination (e.g. delivery of gH and gL from HCMV to treat, prevent, or induce immunity against HCMV) and heterologous vaccination (e.g. delivery of HCMV gH and HCMV gL to treat, prevent, or induce immunity against HSV-1; or delivery of HCMV gH and EBV gL to treat, prevent, or induce immunity against HSV-1.)
Furthermore, the recitation of “preventing” a human herpesvirus infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from any HHV infection.      
State of the prior art/Predictability of the art.  The art has not yet recognized the ability of a subunit antigen vaccine to prevent the complete blockade of a virus from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a virus, with said vaccination having “primed” the host to mount a faster, more effective immune 
Further, as explained in the 35 USC 101 rejection supra, under BRI, the claims read upon methods of natural infection.  While the art has noted that certain closely related HHV can induce protective immunity against each other (e.g. HSV-1 and HSV-2), the art does not recognize the ability of infection or inoculation with any HHV to induce immunity against all other HHV (e.g. vaccination or natural infection against VZV does not induce protective immunity that prevents or treats infection from HCMV.)  The art would also not be supportive of a method of delivering wild-type viruses, such as wild-type EBV or HCMV, to an immunocompromised individual, such as a person who just received a solid organ transplant, in order to induce homologous or heterologous protective immunity.  Finally, since the claims read upon natural infection, it would be inherent to said natural infection that primary infection with a HHV, especially persistent HHV like HSV-1 or HSV-2, does not treat or prevent infection from a homologous challenge and, in fact, causes the very infection the method is attempting to inhibit.  
Working examples. No working example is disclosed in the specification that show prevention of all cells from infection from any HHV.  Viral challenge after inoculation was examined only in mice passively transferred with sera from inoculated rabbits, and only neutralization assays and immunogenic titers within the animal models was assessed for those that actually received EBV or HCMV proteins directly.  No working example is provided of any nucleic acid inoculation affording heterologous or homologous HHV protection.  No working example is provided of any virus-like particles (VLPs) or mature virions expressing said HHV proteins.  No working example is provided that shows heterologous vaccination is effective (e.g. no inoculation appears to be able to afford protection against challenge from a virus which is heterologous to the virus of those proteins delivered to the host.)
Guidance in the specification. The specification provides guidance towards methods of inhibiting infection from EBV after inoculation with EBV gp350, gB, gH, and gL or inhibiting HCMV infection after inoculation with specific HCMV proteins noted supra, or treatment/prevention of disease associated with a HCMV or EBV infection, but does not provide guidance towards prevention of infection from any HHV using any homologous or heterologous HHV proteins.  The specification also fails to provide guidance for treatment/prevention of HHV disease in a heterologous HHV vaccination regime.  The specification fails to provide guidance as to whether the vaccination regime would work in HSV-1, HSV-2, VZV, HHV-6, HHV-7, or KSHV, and only provides prophetic teachings as to how to use such a method in the prevention or treatment of infection with these HHV.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the compositions and methods would be in preventing infection from any herpesvirus.  Additional research is required to determine how effective a heterologous vaccination regime would be in any HHV challenge study.  Additional research is required to determine whether the homologous vaccination regime would be effective in non-EBV or non-HCMV HHV.  Additional research would be required in human subjects to determine whether the results seen in animal studies would be effective in humans, as the art has noted difficulty in translating the results obtained in a lab to the clinical setting.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-14, 20, 24-25, and 27-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franti et. al. (US20140030292A1, Pub. 01/30/2014; hereafter “Franti”.) as evidenced by Backovic et. al. (Backovic M, et. al. Proc Natl Acad Sci U S A. 2009;106(8):2880‐2885.; hereafter “Backovic”.)
The Prior Art
Franti teaches a platform for delivery of herpesvirus proteins to cells, especially herpesvirus proteins which form complexes in vivo, wherein said platform can be delivered to a person via vaccine in a pharmaceutically acceptable vehicle (entire document; see abstract; ¶[0019][0205]).  Franti teaches the proteins would be delivered via polycistronic nucleic acid molecules which are self-replicating RNA molecules based upon alphavirus replicons (entire document; see reference claim 1, ¶[0017-0020]), and the preferred proteins would especially be human cytomegalovirus (HCMV) gH, gL, gO, gM, gN, UL128, UL130, and UL131 (¶[0265]; reference claims 11-15), or VZV gB, gE, gH, gI, gL (reference claims 16-18)(instant claims 1-6, 8, 10-13, 27-29, 35-38, 40.)  Said proteins encoded by the alphavirus replicon, according to Franti, may be from any known HHV, including HSV-1, HSV-2, EBV, CMV, VZV, HHV-6/7, or KSHV (¶[0002][0056]) and would include gH, gL, gM, gN, and/or gB from any of these viruses (¶[0056][0162]; instant claims 14, 20, 24-25, 30-34).  As evidenced by Backovic, gB of EBV naturally forms a trimeric variant that aids in its membrane fusion activity, and EBV inherently forms monomeric and multimeric forms of itself as required by the limitations of instant claim 20 (entire document; see abstract; instant claim 20).  Franti teaches that CMV infection is a significant cause of morbidity and mortality in transplant recipients (¶[0003]) and that at-risk populations like those recipients of solid organ transplants would be ideal recipients of the vaccine of the reference invention (¶[0208]; instant claim 39).  
For at least these reasons, Franti teaches the limitations of instant claims 1-6, 8, 10-14, 20, 24-25, and 27-40, and anticipates the instant invention encompassed by said claims.



Claim(s) 1-6, 8, 10-11, 14, 20, 36-38, and 40are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mond et. al. (US20150174237A1; Pub. 06/25/2015; hereafter “Mond”).
The Prior Art
instant claims 1-11, 14-24).  Said proteins can be expressed from vectors (¶[0090-0094]) and can be within pharmaceutically acceptable carriers or adjuvants (¶[0096-0097]; instant claim 36).  Mond teaches methods of using said proteins to induce or inhibit the immune response in the host to the cognate virus (¶[0110-0112]; instant claims 37-38, 40).
For at least these reasons, Mond teaches the limitations of instant claims 1-6, 8, 10-11, 14, 20, 36-38, and 40, and anticipates the instant invention. 


Claim(s) 1-6, 8, 10, 24-26, 36-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairman et. al. (US20130171234A1, Pub. 07/04/2013).
The Prior Art
Fairman teaches vaccine compositions for HSV-1 and HSV-2, wherein said vaccine compositions comprise proteins from the virus along with adjuvant, and methods of using said compositions to induce protective immune responses in a host (entire document; see abstract.)  Said antigens include gB, gH, gL, and gD (reference claims 1-2; instant claims 1-6, 8, 10, 24-26, 36-38, 40).   
For at least these reasons, Fairman teaches the limitations of instant claims 1-6, 8, 10, 24-26, 36-38, 40, and anticipates the instant invention encompassed by said claims. 


Claim(s) 1-6, 8, 10, 14, 20, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et. al. (Cui X, et. al. Vaccine. 2016;34(34):4050‐4055. Online 06/10/2016; CITED ART OF RECORD; hereafter “Cui”.)
The Prior Art
Cui teaches a vaccine composition comprising EBV gH/gL and gB proteins, specifically recombinant trimeric and monomeric EBV gH/gL heterodimeric proteins and a trimeric EBV gB protein, in instant claims 1-6, 8, 10, 14, 20, 36-38, 40).  Cui teaches that transplant recipients are at risk of developing post-transplantation lymphoproliferative disorder (PTLD) that can evolve into non-Hodgkin lymphoma, and would benefit from an EBV therapeutic or prophylactic vaccine (p. 4050, ¶ bridging pages; instant claim 39).  
For at least these reasons, Cui teaches the limitations of instant claims 1-6, 8, 10, 14, 20, and 36-40, and anticipates the instant invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-14, 20, and 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,907,844. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are drawn towards compositions comprising HHV proteins, namely gB, that are monomeric multimers or fusion proteins with specific peptide linkers.  Said protein composition may further comprise gH/gL, UL128, UL130, UL131, and can be within a pharmaceutically acceptable carrier with an optional adjuvant.  Said protein may be encoded by a nucleic acid.  Said protein may be used in methods to inhibit the cognate HHV infection or inducing immunity against the cognate HHV.  While the instant invention requires two different HHV proteins in the composition, this is also claimed within the ‘844 invention in further dependent claims and since the compositions and complexes are drawn towards inclusive “comprising” language, having two different HHV proteins would be an obvious variation of the invention of the ‘844 invention.  Therefore, it is the opinion of the Office that the two claimed inventions are obvious variations of one another. 

Claims 1-6, 8, 10-11, 14, 20, 23, 36-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,962,436. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to compositions comprising HHV proteins, namely HCMV and EBV proteins, wherein said proteins are .

Claims 1-6, 8, 10, 14, 20, 23, and 35-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15-18, 21-23, 36-40, and 94-99 of copending Application No. 16/480,098 (reference application) in view of Mond (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to antigenic compositions which comprise a combination of glycoproteins from a human herpesvirus, namely Epstein-Barr virus (EBV or HHV-4), wherein the glycoproteins would be gB and gH/gL.  Both applications are drawn towards methods of using said compositions to elicit an immune response in a host, wherein the compositions may further comprise additional EBV proteins, such as gp42, and an excipient and/or adjuvant.  The main difference is that the ‘098 application requires the presence of EBV gp350, which is not required of the instant claims.  However, given the teachings of Mond, addition of gp350 to an immunogenic composition utilizing EBV polypeptides would be obvious (see teachings of Mond detailed supra.)  Therefore, since the instant claims are a composition which may comprise additional, unrecited elements, and the art renders obvious the inclusion of gp350 to EBV compositions, the ‘098 claims and instant claims would be drawn to inventions which are obvious variants of one another in light of Mond.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648